


Exhibit 10.1
Raytheon
 
 
Thomas A. Kennedy
 
Raytheon Company
 
 
Chairman and CEO
 
870 Winter Street
 
 
 
781.522.6400 business
 
Waltham, Massachusetts
 
 
 
781.522.6401 fax
 
02451 USA
 
 
 
tkennedy1@raytheon.com
 
 

January 15, 2015


Jay B. Stephens


Re: Transition Agreement


Dear Jay:


This Transition Agreement ("Agreement") confirms the understandings we have
reached with respect to your retirement from employment with Raytheon Company.


1.Retirement Date: Your separation date from Raytheon will be June 30, 2015,
with your retirement commencing July 1, 2015. During the period of employment
from April 1, 2015 to June 30, 2015 you may continue to participate in
professional related organizations of which you are a member with reasonable
expenses provided by the Company to support such meeting activities.


2.
Results Based Incentive ("RBI") Bonuses: You will receive an RBI payment for
2014 of

$1,300,000. The payment will be made at the normal timeframe in 2015 that
payment is made to all eligible employees. You will receive an RBI payment for
2015 of $800,000 to be paid June 30, 2015.


3.
Restricted Stock Awards: You will be granted Restricted Stock Units with a value
of

$1,000,000, awarded in March 2015 in conjunction with the Company's annual
Restricted Stock Grants, subject to approval by the Raytheon Board of Directors.
The Award of such Restricted Stock Units shall be subject to the terms of
related Restricted Stock Unit Award Agreements and shall vest on the third
anniversary of the award.


Treatment of your unvested restricted share awards will be according with the
provisions of the Plan under which they were granted and the Grant Agreements.
Restricted Shares, on which the restrictions have not lapsed as of the
separation date, will be forfeited as of that date. In lieu thereof, subject to
approval by the Board of Directors, a grant of new Restricted Stock Units of the
same number of shares will be effective upon retirement with your commitment to
support the General Counsel and Secretary leadership transition, acceptance of
this Agreement, and the terms of the attached Restricted Stock Unit Agreement
(Exhibit A). These Restricted Stock Units will vest in equal portions over two
years in accordance with and subject to the terms and conditions of the attached
Restricted Stock Unit Agreement.


4.LTPP Stock Units: Payout (if earned) will be based on the performance achieved
for the three year cycle pursuant to the terms of the LTPP Plan. As of the date
of this document, you have awards at target of 57,739 shares of restricted stock
units awarded under the following LTPP Programs and prorated to June 30, 2015:
Plan Year
Target Shares
Prorata target shares based on months
Payable in February
2012-2014
24,140
36/36 mths = 24,140 shares
2015
2013-2015
20,619
30/36 mths = 17,183 shares
2016
2014-2016
12,980
18/36 mths = 6,490 shares
2017





--------------------------------------------------------------------------------






5.Senior Executive Life Insurance: Reductions to life insurance coverage began
on December 1, 2011 (the first day of the month following your 65th birthday),
with subsequent reductions occurring every December thereafter until 2016, when
a final capped benefit of $600,000 is reached.


6.Other Benefits: In addition to Senior Executive Life Insurance coverage, you
are eligible for company sponsored retiree life insurance in the amount of
$2,000. You are also eligible to receive a maximum of $12,000 per year for 3
years ($36,000) following retirement for financial services. A detailed
retirement portfolio will be prepared for you to explain both your pension
payout options and your healthcare options in retirement. The Human Resource
organization is prepared to walk you through the detail and assist you with your
transition of benefits.


7.
Paid Time Off: You will be paid any accrued but unused PTO as of your separation
date.



8.Advisory Services: Between the dates of July 1, 2015 and December 31, 2015, at
mutually agreed times, you will be available up to three days a month to provide
Advisory Services on behalf of Raytheon Company at no additional compensation .
Assignment of any Advisory Service responsibilities will be at the direction of
the Raytheon Company Chief Executive Officer, with reasonable expenses and first
class air travel provided by the Company to support any Advisory Service
responsibilities.


9.
General Release: You agree to execute the General Release attached hereto.



10.Legal Proceedings: You agree that you will cooperate fully with the Company,
regarding existing and future legal or administrative proceedings or asserted
claims relating to events which occurred during your employment in which
Raytheon is a party, and as to which you might in the Company's view have
personal knowledge, including without limitation the execution of affidavits or
other documents providing information requested by Raytheon Company.


11.Security Clearance: In the course of your employment at Raytheon, you may
have come into possession of or exposure to matters due to your security
clearance. The Company reminds you that disclosure of any information which came
to you as a result of your security clearance, including work product, company
plans and other matters, shall not be discussed or revealed in any way, except
if required to do so pursuant to a proceeding instituted by an appropriate
government agency or at the request of an authorized company agent. The Company
shall continue to hold your DOD collateral TS security clearance as appropriate
or until it is otherwise transferred to an appropriate sponsor.


12.Confidential and Proprietary Information: You agree to keep all confidential
and proprietary information of the Company, its subsidiaries and affiliated
companies, including joint venture partners, strictly confidential except to the
extent disclosure is required by law or court order, and except to the extent
that such confidential and proprietary information has become public through no
fault of your own.


13.Ethics Compliance: You hereby represent and warrant that, to the best of your
knowledge, you have complied in full with all Raytheon Company policies related
to ethics, and have disclosed to the Company all matters which were required to
be disclosed by said policies.


14.Confidentiality of This Agreement: Except as otherwise required by law or
regulation, you agree to keep the terms and conditions of this Agreement
confidential and will not disclose the terms hereof to anyone, except to
immediate family members, tax accountants, lawyers, financial advisors, the
Internal Revenue Service or any other taxing authority and/or others who have a
reasonable need to know the terms hereof.


15.Insider Information: In the course of your responsibilities, you may
constitute an "insider" for securities law purposes. We would like to remind you
that any financial plan, program, estimate or




--------------------------------------------------------------------------------




matter not readily available to the general public shall be kept in strictest
confidence and may not be disclosed or discussed.


16.Non-Disparagement Agreement: You and Raytheon Company mutually agree not to
disparage one another. Raytheon, its officers, directors and employees, and you
shall have the right to make truthful responses to any charges, accusations or
allegations, and no such response shall be considered a breach of this
non-disparagement agreement.


17.Governing Law and Arbitration: This Agreement shall be governed by and
construed and enforced in accordance with the laws of Massachusetts. Any dispute
arising under this Agreement shall be settled exclusively through arbitration.
Such arbitration shall be conducted in accordance with the rules of the American
Arbitration Association before a single arbitrator in the city to be determined
by mutual agreement. The decision of the arbitrator shall be final and binding
on both parties. Judgment may be entered on the award of the arbitrator in any
court having proper jurisdiction.


You understand that, if you elect to revoke the Release attached hereto within
seven (7) days after its execution, this Letter Agreement shall be null and void
and each party will have all rights and obligations afforded them under the law
as if this Letter Agreement had not been signed by the parties and as if the
Release had never been signed by you. You agree, in the event of revocation of
the Release, to immediately return any consideration received in support of said
Release.


This Agreement shall be binding upon and inure to the benefit of you and
Raytheon Company and each of your respective successors and assigns.


This Agreement sets forth the entire agreement and understandings of the parties
and supersedes all previous discussions, commitments or agreements.


If you have any questions about this Agreement, please contact me.




Sincerely,


/s/ Thomas A. Kennedy
Thomas A. Kennedy
Date: January 17, 2015








































--------------------------------------------------------------------------------




GENERAL RELEASE


I agree to accept the benefits and payments set forth in the Transition
Agreement dated, January 15, 2015, as full satisfaction in all respects of any
and all obligations of any kind which might otherwise be due me from Raytheon
Company. I hereby specifically waive, remise, release and forever discharge
Raytheon Company, its affiliates, subsidiaries, directors, officers, employees,
agents and successors (hereinafter referred to as "Raytheon") from all manner of
claims, liabilities, demands and causes of action, know or unknown, fixed or
contingent, which I may have or claim to have against Raytheon as a result of my
employment and the termination thereof, and do hereby covenant not to file or
commence a lawsuit against Raytheon to assert any such claims. I understand that
this General Release encompasses all claims arising under federal, state or
local law, including but not limited to claims arising under any theory of
wrongful discharge. This General Release is binding upon my successors, heirs,
executors and administrators, but does not waive any rights or claims unrelated
to this Agreement or my employment with Raytheon Company, and which occur
subsequent to the date of my separation from Raytheon Company and the date this
General Release is executed.


I have read carefully and fully understand all the provisions of this General
Release. I understand that I may consult with an attorney before executing this
General Release. I acknowledge that this General Release sets forth the entire
agreement between me and Raytheon with respect to additional consideration being
provided to me and that I have not relied upon any representation or statement,
written or oral, not set forth in this document.


   


/s/ Jay B. Stephens
(Signature)


Date: January 15, 2015




















































--------------------------------------------------------------------------------




Exhibit A


RAYTHEON 2010 STOCK PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement, dated as of June 30, 2015 (the
"Award Date") is between Raytheon Company (the "Company"), and Jay B. Stephens,
an employee of the Company or one of its Affiliates ("you").


1.
Award of Units

The Company hereby awards you the number of restricted stock units ("Units") set
forth below, with respect to its common stock, par value $0.01 per share (the
"Stock"), subject to the terms and conditions of the Raytheon 2010 Stock Plan
(the "Plan") and the vesting and other provisions of this Agreement. Subject to
the provisions hereof, each Unit represents the right to receive one share of
Stock (a "Share") plus additional cash payments in lieu of dividends as
described in Section 6 below.


Total Number of Restricted Units (the "Award"): 16,527
Vesting Date/ # Units
Vesting Schedule:
(Each period from the Award Date until the Vesting Date is a "Restriction
Period".)
l
June 30, 2016
8,264
l
June 30, 2017
8,263





2.
Acceptance of Award

This Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by returning an executed copy of this Award Agreement to
Executive Compensation as instructed below no later than July 30, 2015. If you
do not properly acknowledge your acceptance of this Award Agreement on or before
July 30, 2015, this Award will be forfeited.


Acceptance of this Award Agreement must be made only by you personally or by a
person acting pursuant to a power of attorney in the event of your inability to
acknowledge your acceptance due to your disability or deployment in the Armed
Forces (and not by your estate, your spouse or any other person). If you desire
to accept this Award, you must acknowledge your acceptance and receipt of this
Award Agreement by signing and returning a copy of it to: Raytheon Company,
Executive Compensation, Attention: Nicole Wilson, 870 Winter Street. Waltham, MA
02451, in the enclosed self-addressed stamped envelope.


Assuming prompt and proper acknowledgement of your acceptance of this Award
Agreement as described above, this Award will be effective as of the Award Date.
Acceptance of this Award Agreement constitutes your consent to any action taken
under the Plan consistent with its terms with respect to this Award and your
agreement to be bound by the restrictions contained in Exhibit A attached hereto
("Post-Employment Conduct").


3.
Vesting of Units on Continued Service

Subject to Sections 4, 5, and 8E below, if you are continuously employed by the
Company or an Affiliate from the Award Date until the Vesting Date noted above,
the Units associated with that Vesting Date shall vest and the restrictions on
those Units shall lapse.


4.
Effect of Termination of Employment

Notwithstanding anything herein to the contrary, if (i) on the Award Date you
have attained at least the age of sixty (60) and have completed at least ten
(10) years of service and (ii) you cease to be an employee of the Company or an
Affiliate for any reason, other than for Cause, after the Award Date but prior
to the end of the Restriction Period, you will continue to vest in your Units
and receive dividend equivalents (as provided in Section 6 below) per the
Vesting Schedule, as if you remained employed by the Company or an Affiliate
until the end of the Restriction




--------------------------------------------------------------------------------




Period.




5.
Effect of Death, Medical Leave of Absence, Disability or Change in Control.

Notwithstanding anything above to the contrary, the Units shall vest and
restrictions on the Units shall lapse as follows:


a)
immediately upon your death;



b)
in accordance with the Vesting Schedule in the event of (i) a Medical Leave of
Absence of at least one year or (ii) Disability; or

c)
immediately upon a Change in Control.



6.
Payment; Dividend Equivalents

The Company shall deliver to you evidence of ownership of the net number of
Shares equal to the number of vested Units reduced by the number of Shares
previously accelerated to pay taxes, if any, and the number of Shares necessary
to satisfy tax withholding obligations, both as described in Section 8E below,
as soon as practicable after the Vesting Date applicable to the Units or, if
earlier, on your death or on any Change in Control which is a change of
ownership or effective control of the Company or a change of ownership of a
substantial portion of its assets, in each case, for purposes of Section 409A of
the Code. For the avoidance of doubt, after a Change in Control occurs, such
Units shall be considered vested and not subject to forfeiture hereunder. During
any Restriction Period, unless otherwise forfeited, you shall be entitled to
receive a cash payment in lieu of dividends on the number of Shares the Units
covered by this Award represent, when, if and to the extent that the Board has
approved a dividend for all Company common shareholders during any Restriction
Period.


7.
Post-Employment Conduct

Except where prohibited by law, by accepting this Award, you agree to the
Post-Employment Conduct restrictions contained in Exhibit A to this Award
Agreement.


8.
Other Provisions

A.
No Guaranty of Future Awards. This Award does not guarantee you the right to or
expectation of future Awards under the Plan or any future plan adopted by the
Company.

B.
No Rights as Shareholder. You shall not be considered a shareholder of the
Company with respect to the Units until Shares are issued to you in payment of
the Units. Therefore, you have no right to vote the Units or to receive
dividends with respect to such Units except as provided in Section 6 above.

C.
No Rights to Continued Employment; Recipient Obligations. This Award shall not
be deemed to create a contract or other promise of continued employment with the
Company or an Affiliate and shall not in any way prohibit or restrict the
ability of the Company or an Affiliate to terminate your employment at any time
for any reason. This Award Agreement provides for certain obligations on your
part following the cessation of your employment with the Company or an Affiliate
and shall not, by implication or otherwise, affect in any way your obligations
to the Company or an Affiliate during the term of your employment by the Company
or an Affiliate, whether pursuant to written agreements between the Company and
you, the provisions of applicable Company policies that may be adopted from time
to time or applicable law or regulation.

D.
Restrictions on Transfer of Units. Until the vesting of, and lapse of the
restrictions applicable to, any Units and the delivery of Shares in payment
therefor, Units may not be sold, transferred, pledged, exchanged, hypothecated
or disposed of by you and shall not be subject to execution, attachment or
similar process.

E.
Taxes. Taxes may be assessed and/or withheld as required by law at applicable
United States federal, state and/or other tax rates (under the laws of the
jurisdictions in which you reside or that may otherwise be applicable to you)
with respect to Units, issuance of Shares and cash in lieu of dividends. The
Company will accelerate the vesting and payment of Units to pay your Federal
Insurance Contributions Act (FICA) tax on Units, the income tax withholding that
results from payment of your FICA tax, and your additional FICA





--------------------------------------------------------------------------------




tax and income tax withholding attributable to the pyramiding of FICA tax and
income tax withholding due to the foregoing payments.
F.
Clawback. If you are an elected officer, in addition to any other remedies
available to the Company (but subject to applicable law), if the Board
determines that it is appropriate, the Company may recover (in whole or in part)
any payment made pursuant to this Award where: (1) the payment was predicated
upon achieving certain financial results that were subsequently the subject of a
restatement of Company financial statements filed with the Securities and
Exchange Commission; (2) the Board determines that you engaged in knowing or
intentional fraudulent or illegal conduct that caused or substantially caused
the need for the restatement; and (3) a lower payment would have been made to
you pursuant to the Award based upon the restated financial results. In any such
instance, the Company will, to the extent practicable, seek to recover from you
the amount by which the payment pursuant to the Award for the relevant period
exceeded the lower payment that would have been made based on the restated
financial results. The Company's right of recovery applies to both the vested
and unvested portion of the Award.

G.
Compliance with Section 409A of the Code. Notwithstanding anything in this
Agreement to the contrary, to the extent that this Agreement constitutes a
nonqualified deferred compensation plan to which Code Section 409A applies, the
administration of this Award (including time and manner of payments under it)
shall comply with Section 409A.

H.
Plan. All terms and conditions of the Plan are incorporated herein by reference
and constitute an integral part hereof. Any capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Plan.

I.
Notices. Notices required or permitted hereunder shall be in writing and shall
be delivered personally or by mail, postage prepaid, addressed to Raytheon
Company, 870 Winter Street, Waltham, Massachusetts 02451, Attention: Senior Vice
President, Human Resources, and to you at your address as shown on the Company's
payroll records.

J.
Entire Agreement; Successors and Assigns. The Plan and this Award Agreement
constitute the entire agreement governing the terms of the Award to you. The
Award Agreement shall inure to the benefit of the Company's successors and
assigns and may be assigned by the Company without your consent.

K.
Governing Law. This Award Agreement shall be governed by the law of the
Commonwealth of Massachusetts, without regard to its provisions governing
conflicts of law.



Your acceptance of this Award constitutes your agreement to the terms of this
Restricted Stock Unit Award Agreement.




RAYTHEON COMPANY
 
 
Thomas A. Kennedy
 
Chief Executive Officer
 





(Please complete, sign and return by mail.)


Acknowledged by:
 
 
 
 
Signature
 
Date
 
 
 
 
 
Print Name
 
Employee ID
 





--------------------------------------------------------------------------------






Exhibit A
Post-Employment Conduct
The Post Employment Conduct Restrictions (the "Restrictions") attached as
Exhibit A to the Restricted Stock Unit Award Agreement (the "Award Agreement")
with an Award Date of June 30, 2015 are agreed to in consideration of, among
other things, the grant of restricted stock units to Jay B. Stephens ("you"),
under the Award Agreement pursuant to the Raytheon 20 I 0 Stock Plan (the
"Plan"). Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Award Agreement or the Plan. The following terms as used
herein shall mean:
Authorized Company Representative means the Company's Chief Executive Officer
acting upon the advice and recommendation of the Company's General Counsel;
Restricted Activity means any activity (A) in which you contribute your
knowledge, directly or indirectly, in whole or in part, as an employee,
consultant, agent or director or any other similar capacity that, in any such
case, involves or relates to products, services or solutions of a Restricted
Business that, directly or indirectly, compete with those of the Company; or (B)
that may require or involve disclosure of trade secrets, proprietary or
confidential information; and
Restricted Business means any business enterprise that operates in one or more
of the same markets as the Company including, but not limited to, the following
companies: Alliant Techsystems Inc., BAE Systems Inc., The Boeing Company, EADS,
Exelis Inc., General Dynamics Company, the Harris Company, Honeywell
International Inc., L-3 Communications Company, Lockheed Martin Corporation,
MBDA Incorporated, Northrop Grumman Company, Rockwell Collins, Inc., SAIC,
Thales, United Technologies Company.


By accepting the Award, you agree as follows:


1.Consideration and Acknowledgement. You acknowledge and agree that the benefits
and compensation opportunities being made available to you under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to you in connection with your employment by
the Company or an Affiliate and that the continued vesting of the Award under
Sections 4 and 5 of the Award Agreement is expressly made contingent upon your
agreements with the Company set forth in these Restrictions. You acknowledge
that the scope and duration of the Restrictions are necessary to be effective
and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to you under the Award
Agreement. You further acknowledge and agree that as a result of the positions
you hold with the Company and the access to and extensive knowledge of the
Company's confidential or proprietary information, employees, suppliers and
customers, the Restrictions are reasonably required for the protection of the
Company's legitimate business interests.
2.
Restrictions.

(a)Covenant Not To Compete - Without the prior written consent of an Authorized
Company Representative, you agree that during any Restriction Period following
cessation of employment you will not engage in any Restricted Activity for any:
(i) Restricted Business; (ii) entity directly or indirectly controlling,
controlled by, or under common control with a Restricted Business; and (iii)
successor to all or part of the business of any Restricted Business as a result
of a merger, reorganization, consolidation, spin-off, split-up, acquisition,
divestiture, or similar transaction.
(b)Non-Solicit - Without the prior written consent of an Authorized Company
Representative, you agree that during any Restriction Period following cessation
of employment you will not (i) interfere with any contractual relationship
between the Company or an Affiliate and any customer of, supplier or distributor
to, or manufacturer for the Company or an Affiliate to the detriment of the
Company or an Affiliate or (ii) induce
or attempt to induce any person who is an employee of the Company or an
Affiliate to perform work or services for any entity other than the Company or
an Affiliate.
(c)Protection of Confidential and Proprietary Information - You agree to keep
all confidential and




--------------------------------------------------------------------------------




proprietary information of the Company and its Affiliates, including joint
venture partners, strictly confidential except to the extent disclosure is
required by law or court order, and except to the extent that such confidential
and proprietary information has become public through no fault of your own.
(d)Cooperation in Litigation and Investigations - Following the date on which
you cease to be an employee of the Company or an Affiliate, you agree, to the
extent reasonably requested, to cooperate with the Company in any pending or
future litigation (including alternative dispute resolution proceedings) or
investigations in which the Company or Affiliates is a party or is required or
requested to provide testimony and regarding which, as a result of your
employment with the Company or an Affiliate, you reasonably could be expected to
have knowledge or information relevant to the litigation or investigation.
Notwithstanding any other provision of these Restrictions, nothing in these
Restrictions shall affect your obligation to cooperate with any governmental
inquiry or investigation or to give truthful testimony in court.


3.Annual Validation of Compliance. You acknowledge and agree that you shall
confirm in writing to the Company, prior to each annual vesting date provided in
Section 1 of the Award Agreement, your compliance with the restrictions set
forth in Section 2 hereof. Failure to provide such annual written confirmation
may result in the forfeiture of any unvested Units.


4.
Result of Breach of Section 2 or Section 3. In the event that you breach any of
the covenants or agreements in Section 2 or Section 3 hereof, to the extent your
Units have not fully vested, all of your remaining rights, title or interest in
the Award and any dividend equivalents with respect thereto, shall cease.



5.Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of these Restrictions shall be enforced to the fullest extent
permissible. Accordingly, if any particular provision of these Restrictions is
adjudicated to be invalid or unenforceable, the Award Agreement shall be deemed
amended to delete the portion adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of this provision in the
particular jurisdiction in which such adjudication is made.
These Restrictions are effective as of the acceptance by you of the Award of
Units under this Award Agreement and is not contingent on the vesting of your
Units.




